            Case 3:17-cv-05659-WHA Document 332 Filed 12/14/18 Page 1 of 2




 1 PAUL ANDRE (State Bar No. 196585)
   pandre@kramerlevin.com
 2 LISA KOBIALKA (State Bar No. 191404)
   lkobialka@kramerlevin.com
 3
   JAMES HANNAH (State Bar No. 237978)
 4 jhannah@kramerlevin.com
   KRISTOPHER KASTENS (State Bar No. 254797)
 5 kkastens@kramerlevin.com
   KRAMER LEVIN NAFTALIS & FRANKEL LLP
 6 990 Marsh Road
   Menlo Park, CA 94025
 7
   Telephone: (650) 752-1700
 8 Facsimile: (650) 752-1800
 9 Attorneys for Plaintiff
   FINJAN, INC.
10

11                              IN THE UNITED STATES DISTRICT COURT
12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                    SAN FRANCISCO DIVISION
14
     FINJAN, INC., a Delaware Corporation,       Case No.: 3:17-cv-05659-WHA
15

16                 Plaintiff,                    PLAINTIFF FINJAN, INC.’S NOTICE OF
                                                 APPEAL
17          v.
18 JUNIPER NETWORKS, INC., a Delaware

19 Corporation,

20                 Defendant.

21

22

23

24

25

26

27

28


     FINJAN’S NOTICE OF APPEAL                            CASE NO. 3:17-cv-05659-WHA
            Case 3:17-cv-05659-WHA Document 332 Filed 12/14/18 Page 2 of 2




 1         NOTICE IS HEREBY GIVEN that Plaintiff Finjan, Inc. hereby appeals to the United
 2 States Court of Appeals for the Federal Circuit from the Order Re Sealing of Order on Daubert

 3 Motions entered in this action on December 3, 2018 (Dkt. 284).

 4
     Dated: December 14, 2018                    By: /s/ Hannah Lee
 5                                                   Paul J. Andre (State Bar. No. 196585)
                                                     Lisa Kobialka (State Bar No. 191404)
 6                                                   James Hannah (State Bar No. 237978)
                                                     Kristopher Kastens (State Bar No. 254797)
 7                                                   Hannah Lee (State Bar No. 253197)
                                                     KRAMER LEVIN NAFTALIS
 8
                                                     & FRANKEL LLP
 9                                                   990 Marsh Road
                                                     Menlo Park, CA 94025
10                                                   Telephone: (650) 752-1700
                                                     Facsimile: (650) 752-1800
11                                                   pandre@kramerlevin.com
12                                                   lkobialka@kramerlevin.com
                                                     jhannah@kramerlevin.com
13                                                   kkastens@kramerlevin.com
                                                     hlee@kramerlevin.com
14
                                                      Attorneys for Plaintiff
15                                                    FINJAN, INC.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
     FINJAN’S NOTICE OF APPEAL                                           CASE NO. 3:17-cv-05659-WHA
